Cox, J.
The libellee appealed from a decree of the Probate Court granting a divorce on the ground of desertion. The evidence is reported, and, in accordance with G. L. (Ter. Ed.) c. 215, § 11, the trial judge reported the material facts. In the circumstances, the findings of the judge will not be reversed unless plainly wrong. Callan v. Callan, 280 Mass. 37, 39, and cases cited. We are of opinion that there was no error.
The libellee’s principal contention is that the judge ought not to have believed the libellant, who was a witness. It is true that much of his testimony is uncorroborated, but this does not make it unbelievable. Robbins v. Robbins, 100 Mass. 150. We have examined the eighty pages of evidence in the record, and cannot say that the judge who heard, and also saw, the witnesses was plainly wrong, in effect, in believing the libellant, and in finding that he had sustained the burden of proof. See Keenan v. Keenan, 219 Mass. 107; Drew v. Drew, 250 Mass. 41, 44; Harrington v. Harrington, 254 Mass. 506.

Decree affirmed.